Citation Nr: 1544217	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran has adequate service during a period of war in order for the appellant to establish entitlement to nonservice-connected death pension.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to July 1963.  He died in August 2010 and the appellant is his surviving spouse.  

This matter is on appeal from an October 2010 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania.   

The appellant was scheduled to testify before a Veterans Law Judge in August 2015 but failed to appear.  Nevertheless, VA's duty to provide her with a hearing has been met.  38 C.F.R. § 20.700 (2015).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran did not serve in the Republic of Vietnam, and has no active duty service during the Vietnam era which, for VA purposes, commenced on August 5, 1964.  


CONCLUSION OF LAW

Service during a period of war having not been established, entitlement to nonservice-connected death pension benefits is not warranted on this basis.  38 U.S.C.A. §§ 1541, 1543 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, there is no legal basis upon which the nonservice-connected death pension benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In such cases, the provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Death Pension Benefits

The appellant is seeking entitlement to nonservice-connected death pension benefits following the death of the Veteran in August 2010.  Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3 (2014).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  

The dates during which constitute a "period of war" are established in 38 C.F.R. § 3.2 (2015).  As is relevant to this appeal, VA regulations define the Vietnam era as beginning on February 28, 1961, and ending on May 7, 1975, for all veterans who served in the Republic of Vietnam during that period.  For all other veterans, the Vietnam era begins on August 5, 1964, and ends on May 7, 1975.  38 U.S.C.A. § 1541(a)(3); 38 C.F.R. § 3.2(e),(f).

The appellant's application has been previously denied on the basis that the Veteran did not meet the threshold requirement of 90 days of active duty service during a period of war.  Based on a review of the evidence of record, the Board agrees with this determination.  First, the Veteran's service personnel records do not indicate that he ever actually served in the Republic of Vietnam, or even anywhere in its vicinity.  

In this regard, the nature of the Veteran's service is not entirely clear, as it appears that his personnel file was reconstructed.  Specifically, while there is only one DD-214 of record (which annotated service from August 1958 to March 1961), he actually had a second period of service from March 1961 until his ultimate discharge until July 19, 1963.  The nature of this second period of active duty service is further obscured by the fact that he was absent without leave from September 19, 1962, to January 3, 1963 (when he was ultimately declared a deserter), and was also convicted of felony forgery in May 1963 and was sentenced to 5 years in the Virginia State Penitentiary.  There is no record as to the character of his discharge.  

Nevertheless, the Board is able to determine with confidence that none of this service was in the Republic of Vietnam.  Specifically, none of his personnel records indicate such service, nor is there any circumstantial evidence that would support such conclusion.  

While these records do reflect that the Veteran served in Hawaii from January 1959 to January 1961 (which is technically considered "overseas service"), there is no indication that he ever served in the Republic of Vietnam.  Significantly, he received no awards or campaign medals indicative of service in Vietnam during his first enlistment.  As for his second enlistment, in the Board's view, his status as a deserter and subsequent felon render it very unlikely that he ever left the continental United States during this period of service.  Therefore, for the purposes of this appeal, in order for nonservice-connected death benefits to be warranted the Veteran must have served for 90 days after August 5, 1964.  

Next, having determined the extent and nature of the Veteran's service, it is also clear from the personnel records that his last day of his active service was July 29, 1963, and over a year before the applicable "period of war" prescribed by 38 C.F.R. § 3.2.  While the Board has considered the appellant's statements, the Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran serve for 90 days or more during a period of war.  As this was not the case here, the appellant is ineligible for nonservice-connected death pension benefits on this basis.  Sabonis, 6 Vet. App. 426.

						(CONTINUED ON NEXT PAGE)

ORDER

Service during a period of war having not been established, entitlement to nonservice-connected death pension benefits is not warranted on this basis.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


